Citation Nr: 0525386	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from December 1963 to December 
1964 and again from May 1966 to October 1986.  The veteran 
died in October 2002.  The appellant was living with the 
veteran at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in October 2002; at the time of his 
death he was not legally married to the appellant.

3.  Common-law marriages are invalid in the Commonwealth of 
Puerto Rico.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 U.S.C.A. §§ 101(3)(31), 103 (West 2002); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.205 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) benefits are 
payable to a surviving spouse of a qualifying veteran who 
died from a service connected disability or a non-service 
connected disability, provided that the veteran was entitled 
to a 100 percent disability rating from VA for 10 years prior 
to his death.  See 38 U.S.C.A. § 1310, 1318 (West 2002).  The 
term "surviving spouse" means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(31); 38 C.F.R.  § 3.50.  

For VA death benefits entitlement purposes, the veteran must 
have been married to the appellant for over one year or for 
any period of time if a child was born of the marriage.  38 
C.F.R. § 3.54.  Also, for VA benefits purposes, a marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued. 38 C.F.R. § 3.1(j).  

The Commonwealth of Puerto Rico does not recognize common-law 
marriages.  Delgado v. Bowen, 651 F. Supp. 1320, 1321 (D.P.R. 
1987).    

The appellant argues that she should be recognized as a 
surviving spouse of the veteran because she lived with the 
veteran for the 15 years prior to his death and because she 
and the veteran held themselves out as husband and wife to 
the public.  

The essential facts in this case are undisputed.  In December 
1986, the veteran submitted a declaration of marital status 
showing that he was married to "D.M.L." since February 
1969.   Subsequently, in December 1987 correspondence, D.M.L. 
informed VA that she and the veteran had separated.  In 
September 1992, a letter was sent to the veteran requesting 
his spouse's social security number. Subsequently, in 
February 1993, D.M.L. was removed as the veteran's dependent 
since he failed to provide her social security number.  

The veteran died in October 2002.  In November 2002 the 
appellant submitted a VA Form 21-534 Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued benefits and reported a valid marriage to the veteran 
since May 1987.  

In May 2003, a Deemed Valid Questionnaire and VA Form 21-4171 
were sent to the appellant requesting more information 
regarding the appellant and the veteran's relationship.  
Subsequently, in May 2003 the claimant submitted a statement 
indicating that while she and the veteran were not legally 
married, they lived together continuously until the veteran's 
death, and held themselves out as husband and wife for 
approximately 15 years.  There appellant's own statement in 
this form provides the basis to deny this claim. 

In support of her claim, the claimant has submitted a 
statement from the Puerto Rico Treasury Department dated in 
November 2003 listing the names of both the appellant and the 
veteran.  She has also submitted several statements, dated in 
September 2003, from the veteran's parents, his sister, and 
the appellant's landlord attesting to the nature of the 
relationship between the claimant and the veteran.  

The Board finds that the appellant was not the veteran's 
legal "spouse" at the time of his death in October 2002.  
Also, there can be no finding of a common law marriage as 
such marriages are invalid in Puerto Rico.  Under the 
circumstances, the fact that the appellant lived with the 
veteran continuously before his death and held herself out as 
the veteran's wife during the last 15 years of his life does 
not make her a "surviving spouse" for dependency and 
indemnity compensation benefits purposes.  Accordingly, the 
appellant's claim for recognition as the veteran's widow for 
purposes of VA benefits must be denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a the letter sent to the claimant in 
March 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case (SOC), she was provided with specific information 
as to why her claim was being denied, and of the evidence 
that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 letter generally informed the appellant 
that it was necessary to send any evidence to VA in her 
possession that pertains to her claim.  In addition, the RO 
issued a statement of the case (SOC) in May 2004 that 
contained the complete text of 38 C.F.R. § 3.159, from which 
the Court took the fourth element of notification.  Given 
this correspondence, it seems untenable that the appellant 
would have refrained from submitting any other relevant 
evidence she might have had.  Furthermore, there is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for a full and fair 
adjudication of this claim.  Accordingly, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an SOC 
was provided to the appellant in May 2004.

The claims folder contains all available and relevant 
records.  The appellant has not identified any outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The appellant is not entitled to recognition as the veteran's 
widow for purposes of VA benefits and the appeal is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


